Citation Nr: 1633842	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  15-40 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) benefits based on the need for aid and attendance/housebound.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George Sink, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1986 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.  

In March 2016 correspondence, the Veteran, through her attorney, withdrew her request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

In 2015, the Veteran's attorney requested a copy of the claims file.  In October 2015, VA provided such.  In January 2016, the Veteran's attorney requested copies of additional records from July 2013 to present, but failed to identify what records, if any, were associated with the claims file but had not been previously provided to the Veteran or her attorney.  In addition, and importantly, in March 2016 correspondence, the attorney requested that VA proceed with adjudication of the claims.  Based on the foregoing, the Board finds that it may proceed to adjudicate the claims.  

FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's disabilities have caused the need for aid and attendance as provided under 38 C.F.R. § 3.352 or caused her to housebound. 

2.  The most probative evidence of record is against a finding that the Veteran is prevented from substantially gainful employment due to service connected disabilities, singly or in combination.  


CONCLUSIONS OF LAW

1.  The criteria for Special Monthly Compensation based on the Veteran's need for Aid and Attendance or Housebound status have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

2.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's attorney has asserted that if a TDIU and SMC are not granted, VA examinations should be provided to the Veteran.  The Board disagrees.  The claims file contains sufficient evidence upon which to base findings as to whether the Veteran is entitled to a TDIU and/or SMC.  The claims file does include a SMC examination from June 2014, as well as a 2014 psychologist report. Since that time, additional clinical records, which document the Veteran's health status, have been associated with the claims file.  In addition, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 CFR 4.16 (a) and Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran's attorney has stated that an examination is warranted to determine whether any of the Veteran's service-connected disability "contributes" to her inability to work or her need for aid and attendance.  However, that is not the ultimate question.  The questions are whether her service-connected disabilities, without regard to her nonservice-connected disabilities, prevent substantially gainful employment or require aid and attendance.

Legal Criteria

SMC

Special Monthly Compensation (SMC) is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special" monthly compensation is payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(1), special monthly compensation is payable for anatomical loss or loss of use of both feet; one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or, being permanently bedridden or so helpless as to be in need for regular aid and attendance. 

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed. They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability which it is reasonably certain will remain throughout such Veteran's lifetime.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

SMC

The Board has reviewed the pertinent evidence of record and has considered the contentions presented.  The Board does not dispute that the Veteran is in need of assistance from another person; however, the Board finds that this assistance is not required because of the Veteran's service-connected disabilities.  Thus, SMC is not warranted.

The Veteran is in receipt of service connection for status post thyroidectomy, history of papillary thyroid cancer; diabetes mellitus; bilateral lower extremity peripheral neuropathy; anxiety disorder; and a scar.  Her combined disability rating is 80 percent. 

Records reflect that in 2013, the Veteran was no longer driving due to nonservice-connected knee pain and weakness and that in 2012 she was using crutches.  An April 2013 DBQ reflects that she used an electric cart or wheelchair when shopping and a cane when leaving the home.  In addition to her nonservice-connected knee disability, the Veteran also had a nonservice-connected foot disability (Morton's neuroma) which may have affected her ambulation.  The Veteran was scheduled for knee surgery in August 2013; however, it was postponed when it was discovered that the Veteran had a brain tumor.

On March 28, 2014, the Veteran had surgery for a nonservice-connected brain tumor.  

A June 2014 VA examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680) reflects that the Veteran's husband prepares her food on forks.  He also assists her in bathing and tending to other hygiene needs due to an inability to stand and "high pain."  The examiner noted that the Veteran was legally blind in the right eye.  (The Board notes that service connection is not in effect for a right eye disability).  In addition, it was noted that the Veteran's husband assists her due to confusion and short term memory issues from her brain surgery.  The Veteran had difficulty with picking up items, dropping items, slow/delayed gross motor skills, poor fine motor skill/coordination, and needs assistance with tying shoes, buttoning clothes, and putting on clothes.  She had poor strength, and both knees were deteriorated.  The Veteran also reported ongoing back pain.  The examiner noted that the Veteran experiences short term memory loss, increased loss of language following brain surgery, is often dizzy and fatigues easily.  She only leaves the home for medical appointments and only with assistance of family.  The report reflects that the disabilities which restrict the Veteran's activities/functions are a mass lesion of the brain and osteoarthrosis.  A service-connected disability, to include diabetes, is not noted.

A June 2014 psychologist report reflects that the Veteran has a cognitive disorder, and major depressive disorder.  The psychologist (M.P.) stated, in pertinent part, as follows:

[The Veteran] seemed to have mental health symptoms and cognitive deficits that interfere wither social and occupational functioning.  [The Veteran] had difficulty retaining information.  Her attention span seemed inadequate.  It appears that her cognitive deficits and mental health problems would interfere with her ability to perform simple repetitive tasks.  It appears that she does not relate well to others due to her cognitive deficits.  It seems that she might have difficulty socializing appropriately with other individuals in a working environment.  It appears that she lacks distress tolerance skills as well as emotional regulation skills.  She has significant cognitive slowering.  It does not appear that she would be able to tolerate the stressors and pressures associated with a day to day work activity.  Her judgement seemed fair but her insight seemed inadequate. 

A June 2014 SSA record reflects, per the Veteran's spouse, as follows:

[T]he Veteran's speech isn't at her baseline.  Her thought processes are slower than they used to be, it takes her longer to come up with what she wants to say.   . . . She's forgotten the names of old coworkers.  Her memory comes and goes, some days are better than others.  Right after her surgery, she didn't know who he [her spouse] was, it took her about 3 weeks before she consistently would know who he was.  She's sleeping a lot and still has headaches.  With her speech she does have a little trouble physically saying the words she wants to say, however, she has more trouble with finding the word she wants to say.  Emotionally she's on a fairly even keel.  She's tired of being in physical pain and she's ready to get her knee replaces, she's had trouble with it for years and tired of being on so many meds.  With her headaches she'll have photophobia and also can't stand a lot of noise.  When she's home for a visit, [her husband] can't usually get her to go out [because] her knee hurts so bad she doesn't feel like going anywhere.  She can generally concentrate enough to follow a conversation.  Sometimes she'll repeat herself because she won't remember who shes [sic] told certain things, sometimes she'll forget she told you something when it turns out she did tell you something, but thought she'd told someone else instead.  [Her husband] tries to avoid leaving her alone because he's afraid she'll fall because of her knee.  He thinks it's both her long term and short term memory that's changed.  He does remind her to take her meds, she also uses a couple of pill organizers, she uses one for day and one for night.  

The examination report does not reflect that aid and attendance was necessitated due to a service-connected disability or disabilities. 

An April 2015 VA record reflects that the frequency of the Veteran's right knee buckling had increased and it caused her to fall backwards.  It was also painful with standing.  Again, the Board notes that the Veteran is not in receipt of service-connection for her knee disability.  Moreover, her service-connected lower extremity peripheral neuropathy was not shown to cause her to fall.

A July 23, 2015 VA neurology inpatient note reflects that the Veteran had just completed treatment for her brain tumor.  It was noted as follows:

She has been on a tapering schedule of decadron following this, interrupted at one point when husband was concerned at hyperglycemia.  It was restarted with a schedule for tapering confirmed on 7/10/15. She was brought to ER today after the past four days of evident aphasic difficulties. She seemed to be having trouble "hearing" and finding words.  . . .  Blood sugars have been difficult to control. Her ambulation has been unimpaired. She has been continent. Perhaps somewhat manic on steroids? with high interest in shopping. Her decadron dose was tapered beginning 4 days ago as well, to 2mg TID. 

 . . . Completed gamma knife therapy 7/10/15. high dose steroids, with impaired glucose control and some possible mania. For now I favor increase back to high dose as some of the impairment may be swelling which is steroid responsive. Adjustment of insulin as required. 

Another  July 23, 2015 VA record reflects as follows:

[The Veteran] over the past several days, approximately 4 days, has been developing progressive gradual change in mental status initially with word forgetting and memory lapses and then decreased responsiveness. Patient is slow to respond now but does open her eyes to voice commands moves all extremities spontaneously and cannot her head appropriately his simple questions. In addition, patient had been running elevated blood sugars since being on the Decadron. Patient had been started on insulin due to his previous admission. Otherwise, patient and family deny recent fever or chills chest pain shortness of breath abdominal pain nausea vomiting diarrhea constipation or dysuria 

An October 2015 VA record reflects that the Veteran had recently had acute care stays for the following reasons:  January 11, 2015 to January 16, 2015: Acute kidney Injury, electrolyte disturbance (hypokalemia, hypoMg, hypophosphatemia), seizures, acute encephalopathy; March 19, 2015 to March 26, 2015: Acute encephalopathy, diabetes; July 23, 2015 to July 27, 2015: Seizures and AMS secondary to brain mass, Aphasia, AODM, Debility; and October 9, 2015 to October 15, 2015: Acute encephalopathy, seizures secondary to a brain mass, uncontrolled diabetes.

The October 2015 record reflects that the Veteran lives with her husband who is her primary caregiver, and that she has a son who also helps out at times. 

A November 2015 VA record reflects that the Veteran was on steroids, which according to her husband made her "crave sweets" and often eats six servings of ice cream at night."  It was noted that the Veteran wife often refuses to test her blood glucose, and is only testing a few times a week at most.  The Veteran's husband stated that he gives wife insulin but feels she is not getting the short acting insulin (aspart) as "some leaks out." 

A December 2015 VA record reflects that per the Veteran's husband, the Veteran has experienced some difficulty with using novolog pens at mealtime as they "get jammed up on her;" however, she experiences no problems using an insulin injection pen.  

A January 2016 VA record reflects that the Veteran can walk but sometime has problems with vision and sometimes falls due to right knee issues.  It was noted that she falls a couple times a month due to her right knee giving out. 

The Veteran's attorney argues that the Veteran is in need of aid and attendance due to her diabetes.  Specifically, he contends that the Veteran's "non-service connected brain disability and her service-connected diabetes mellitus, type 2 are closely intertwined and cannot be separated thereby entitling her to the benefits she is seeking."  The Board disagrees.

The Veteran's nonservice-connected brain cancer is shown by medical evidence to cause aphasia, memory difficulty, sensory loss on left side of face, left temporal and facial pain, partial seizures (staring spells), receptive difficulties, headaches, gait instability, and debility.  The Veteran's nonservice-connected right knee disability is shown by medical evidence to cause pain, instability, and difficulty with sleep.  The Veteran's nonservice-connected eye disability is shown by medical evidence to cause vision difficulty.  

To support the Veteran's contention, her attorney has cited to 2015 VA clinical records and stated that VAMC medical records "document that the treatment the Veteran is receiving for her brain condition is having an adverse effect on her blood sugar levels" and that her diabetes is her predominate problem.

The attorney cites to a July 10, 2015 record.  July 10, 2015 VA records reflect that that upon review of laboratory results, the blood sugar was the predominant lab problem.  It was noted that Decadron had been tapered.  The Board notes that the Veteran's characterization of the Veteran's blood sugar level as being her predominant problem is an inaccurate portrayal of the record.  The record reflects that the Veteran's blood sugar level was the predominant problem of her laboratory levels, not of her overall health.  Moreover, it has not been shown by competent credible evidence of record that her diabetes mellitus is aggravating her brain tumor or its residuals. 

The attorney also cites to the July 23, 2015 VA record noted above which reflects that the Veteran, over the past approximate four days, had been developing progressive gradual change in mental status initially with word forgetting and memory lapses and then decreased responsiveness.  She had aphasic difficulty, trouble hearing and trouble finding words.  It was noted that the Veteran had been "running elevated blood sugars since being on the Decadron, and that the Decadron was being tapering off over the past four days.  It was noted that her high dose steroids (Decadron) and that adjustment of insulin was required due to impaired glucose control.  The record reflects that the Veteran had recently completed 30 radiation treatments for her brain tumor.  Thus, the record reflects that for four days, she had high glucose levels which required the need for a medication adjustment.  The high glucose levels, in and of themselves, did not require aid and attendance.

The attorney cites to an August 21, 2015 record.  The August 21, 2015 record reflects that the Veteran was seen for completion of radiosurgery treatment for her brain tumor.  She had residual difficulties including seizures, facial pain, headaches, gait instability, and secondary loss.  It was noted that the Veteran was diabetic and that high dose steroids had made her glucose control erratic.  It was further noted that her husband was managing the insulin adjustments, and that the Veteran and her husband were to get further information about diabetic readings at home to guide further changes.  

The Board acknowledges that the Veteran was in need of assistance to help with her health, to include eating properly, checking her blood glucose levels, and injecting insulin, but this is not due to the diabetes itself but, rather, this assistance is necessitated by her brain tumor.  

In essence, the Veteran has been in need of assistance with many activities because of the effects of a nonservice-connected disabilities on her physical and cognitive functioning.  It was not her diabetes that caused the need for assistance with medication, but the brain tumor and its residuals.  With regard to her use of a wheelchair or other assistive device, the clinical evidence supports a finding that her unsteady gait and frequent falls are due to her nonservice-connected foot and knee disabilities. It does not support a finding that it is due to her service-connected peripheral neuropathy of the lower extremities.

The attorney cites to October 8 and 19, 2015 records.  October 2015 VA records reflect that the Veteran has numerous disabilities and that she did not wish HM/HHA (homemaker/home health aide) because she felt that she could manage her ADLs with her husband coming home from work to check on her and to assist her as she may need it.  It was noted that when the Veteran has "a good day she may be able to complete house hold tasks like light house cleaning per her caregiver/spouse" and that he normally assisted her with cooking, housekeeping, laundry, medication management, fiances, driving, and shopping.  It was noted that the Veteran's son helps out "at times" and that the husband, who generally works ten hours a day Monday through Fridays has some days off and provides transportation for the Veteran. 

The husband also stated that the Veteran may come off her steroid medication in four months, which should improve her blood sugar levels.  It was noted that the Veteran had had diabetes for the past 16 years and it was well controlled in the past on Metformin, which had to be discontinued due to acute renal failure (per the husband).  

2016 VA records reflect that the Veteran was having difficulty with her blood sugars and her meals but that her caregiver was making some improvements (February 2016).  By March 2016, it was noted that her blood sugars were much improved and that the Veteran's husband was being more careful with diet and monitoring of the Veteran. Again, the Board finds that it is not the Veteran's diabetes itself, or any other service-connected disability, that required the Veteran's spouse to monitor her diet and sugar levels, it is the Veteran's brain tumor which requires the assistance with taking care of her daily needs, to include eating the right food, checking her blood sugars, and taking the appropriate medication. 

2016 VA records also reflect that the Veteran had been provided with a grab bar and a handheld shower to maximize independence with bathing and bathroom transfers; however, the record is negative for any indication that this was necessary due to a service-connected disability.  The Veteran was provided education on "Guardian Alert 911" and "Freedom Alert" but declined, stating that she has no problem reaching her husband when she needs assistance.  The Veteran appeared to be able to eat and drink well and denied difficulty with voiding; her husband denied significant caregiver burden. 

A February 11, 2016 DRO conference report reflects that a home health aide adjusts the Veteran's insulin levels.  However, the Veteran's inability to adjust her insulin levels has not been shown by competent credible evidence to be due to her diabetes as opposed to the brain disability which causes cognitive impairment. 

As noted above, SMC is warranted if a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance.  The Board finds that the evidence does not support a finding that the Veteran's service-connected disabilities render her so helpless as to be in need of aid and attendance.

The Veteran's service-connected disabilities do not cause an inability to dress or undress herself, an inability to keep herself ordinarily clean and presentable; or an inability of a claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness.  Her service-connected disabilities do not cause an inability to attend to the wants of nature.  Moreover, they do not require care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  The Board has considered all of the Veteran's service-connected disabilities, to include her anxiety, in making this decision.

Moreover, the evidence, as noted above, is against a finding that the Veteran is "bedridden" due to service-connected disability.  

In addition, the Veteran is not "housebound" due to service-connected disability and does not have a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

The Board is sympathetic to the Veteran's health situation; however, the evidence does not support a finding that SMC is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU

The Veteran has a teaching degree and was working as a bus driver and a teacher's assistant from 2000 through 2012 while awaiting a permanent teaching (See VA Form 21-4192).  She last worked in 2012.  (She was paid through much of 2013 while on disability leave; however, it appears she last physically worked in 2012.)

The Veteran stopped working in August 2012.  The Veteran is noted to have had pain, difficulty sleeping, and difficulty walking due to nonservice-connected foot and knee problems and could no longer drive. (See April and May 2012 VA clinical records.) 

While in service (1986 to 1994), the Veteran's primary specialty was as an administrative specialist.  She reported that she was a clerk maintaining personnel files.  Post service, she had employment as a telemarketing company for two years,   working for another company for two years in customer service, and then working as a receptionist for a public school system for two years.  Subsequent to that, she was a teacher's assistant for more than 10 years and a part time bus driver.  

An October 2015 VA Social Work record reflects that the Veteran has a degree in social work.  It notes that she "obtained her degree and shortly after this time she began getting sick" and could no longer work due to her declining medical status.  

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment since 2012 is not synonymous with an inability to maintain substantial gainful employment due to service-connected disability.  

Despite the contentions of the Veteran and her representative, as noted above in the SMC section, the evidence of record does not support a finding that the Veteran was incapable of substantial gainful employment due to service-connected disability, or a combination of service-connected disabilities. 

In determining that the Veteran is not unemployable, the Board acknowledges that the Veteran has an acquired psychiatric disability as well as physical disabilities, as the Board has considered the June 2014 psychologist report.  However, the report has limited probative value as it fails to adequately explain if, and how, the Veteran's cognitive disabilities may be due to her service-connected disabilities.  Moreover, and importantly, the 2014 Social Security Administration (SSA) record reflects that the Veteran "doesn't think her anxiety affects her ability to work, now that she's on medication for this she's fine."  It was noted that the Veteran quit work in 2012 due to medical problems but has "never really had problems getting along with others on the job."  It was further noted, with regard to a finding that the Veteran's cognitive functioning seemed impaired, that the Veteran's husband reported "significant differences in [the Veteran's] memory and cognitive functioning since her brain surgery."  

In sum, the evidence of record does not support a finding that a TDIU is warranted based on the Veteran's education, employment history, and service-connected disabilities.  Her service-connected disabilities have not been shown, singly or in combination, to prevent her from substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.

Entitlement to special monthly compensation (SMC) benefits based on the need for aid and attendance/housebound is denied.





______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


